                         Law Office of Francisco J. Rodriguez
                                            1111 W. Nolana Ave. Suite A
                                               McAllen, Texas 78504
                                        Tel 956.687.4363 ~ Fax 956.687.6415

             Francisco J. Rodriguez             Danielle C. Rodriguez                Jared A. Clark
            frankr@mcallenlawfirm.com         danielle@mcallenlawfirm.com     jared.clark@mcallenlawfirm.com



                                                                                                 File No. 20.053

                                                     January 19, 2021

Honorable Judge Sandra Feuerstein
United States District Court
Eastern District of New York
Central Islip Division
1014 Federal Plaza
Central Islip, New York 11722

      RE:      Case No.: 2:20-CV-01526
               CardConnect, LLC vs. Law Office of Francisco J. Rodriguez, et al

Judge Feuerstein:

       Pursuant to Local Rule 55.2(c) of the Eastern District of New York, attached as
Exhibit A to this letter is proof of mailing of all papers involving the Motion for Default
Judgment, filed December 30, 2021.

      If you have any questions, please feel free to contact me.

                                                     Sincerely,



                                                     Francisco J. Rodriguez

:jac
Enclosure
